Case 2:10-cr-20705-RHC-MKM ECF No. 868, PageID.7493 Filed 02/12/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                                               Case No. 10-20705

 ALI DARWICH,

                 Defendant.
 ________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE
       RELEASE, AMENDED MOTION FOR COMPASSIONATE RELEASE,
                  AND MOTION TO APPOINT COUNSEL

        After a lengthy trial, a jury found Defendant Ali Darwich guilty of thirty-three

 counts of insurance fraud and money laundering, including seven counts for the use of

 fire to commit fraud in violation of 18 U.S.C. § 844(h). On May 8, 2013, this court

 sentenced Defendant to 1,647 months imprisonment, which also reflected an

 enhancement for Obstruction of Justice due to Defendant’s excessive and fraudulent

 pretrial motions and his perjured testimony. (ECF No. 629.) Defendant’s current

 projected date of release is in September 2081. (ECF No. 853-6, PageID.7362.)

        Defendant moves to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A). (ECF

 No. 834.) He argues that the health risks presented by the Coronavirus Disease

 (“COVID-19”) while incarcerated at USP Lewisburg, in Lewisburg, Pennsylvania justify

 his immediate release. After filing his initial motion, Defendant continued to file

 “declarations,” letters, and additional documents, culminating in an Amended Motion.

 (ECF Nos. 838, 839, 846, 848, 866) The government has filed a response to the initial
Case 2:10-cr-20705-RHC-MKM ECF No. 868, PageID.7494 Filed 02/12/21 Page 2 of 7




 motion, as well as a response to the Amended Motion. (ECF Nos. 836, 867.) The court

 has reviewed the record and does not find a hearing to be necessary. E.D. Mich. L.R.

 7.1(f)(2). Defendant’s motion and amended motion will be denied.

        Under the federal compassionate release statute, the court may reduce a term of

 imprisonment if it determines “extraordinary and compelling reasons warrant such a

 reduction.” 18 U.S.C. § 3582(c)(1)(A). The court must also weigh the sentencing factors

 provided under 18 U.S.C. § 3553(a) and determine if a sentence reduction “is consistent

 with applicable policy statements issued by the Sentencing Commission.” Id.

        A motion requesting a prisoner’s compassionate release may be filed either by

 the Bureau of Prisons (“BOP”) or by the prisoner himself. 18 U.S.C. § 3582(c)(1)(A).

 The Sixth Circuit held in United States v. Jones, 980 F.3d 1098, 1110-11 (6th Cir.

 2020), that when a prisoner moves for compassionate release himself there is no

 “applicable policy statement[] issued by the Sentencing Commission.” 18 U.S.C. §

 3582(c)(1)(A). Thus, the requirement in § 3582(c)(1)(A) that a sentence reduction be

 “consistent with [a] policy statement[]” does not apply to compassionate release

 analysis, and courts are to ignore it. Jones, 980 F.3d at 1111. A prisoner seeking

 compassionate release must nonetheless present “extraordinary and compelling”

 circumstances and must have § 3553(a)’s sentencing factors that weigh in his favor. 18

 U.S.C. § 3582(c)(1)(A); see Jones, 980 F.3d at 1108, 1111 (holding that a court has “full

 discretion to define ‘extraordinary and compelling’” and must also “determine whether,

 in its discretion, [a] reduction . . . is warranted” under § 3553(a)).

        Before the court may consider a motion for compassionate release, Defendant

 must exhaust administrative remedies. United States v. Alam, 960 F.3d 831, 834 (6th


                                                2
Case 2:10-cr-20705-RHC-MKM ECF No. 868, PageID.7495 Filed 02/12/21 Page 3 of 7




 Cir. 2020) (quotation removed) (“When properly invoked, mandatory claim-processing

 rules must be enforced.”). Under § 3582(c)(1)(A), Defendant may seek compassionate

 release himself only if he submits a request for compassionate release to his warden

 and he has “fully exhausted all administrative rights to appeal a failure of the [BOP] to

 bring a motion on [his] behalf or the lapse of 30 days from the receipt of such a request .

 . . whichever is earlier.”

        In his initial motion, Defendant failed to demonstrate that he had exhausted his

 administrative remedies. Thereafter, Defendant provided documentation showing that

 his request for administrative relief from the Warden was denied. (ECF No. 838,

 PageID.7016.) The government appears to accept this documentation and the court will

 similarly assume, for purposes of this motion, that Defendant exhausted administrative

 remedies.

        Nonetheless, Defendant’s circumstances are not extraordinary or compelling,

 and compassionate release is not appropriate. 18 U.S.C. § 3582(c)(1)(A).

 “Extraordinary” is defined as “exceptional to a very marked extent.” Extraordinary,

 Webster’s Third International Dictionary, Unabridged (2020). “Compelling” is defined as

 “tending to convince or convert by or as if by forcefulness of evidence.” Compelling,

 Webster’s Third International Dictionary, Unabridged (2020). Courts have interpreted

 “extraordinary” in the context of compassionate release as “beyond what is usual,

 customary, regular, or common,” and a “‘compelling reason” as “one so great that

 irreparable harm or injustice would result if the relief is not granted.” United States v.

 Sapp, Case No. 14-20520, 2020 WL 515935, at *3 (E.D. Mich. Jan. 31, 2020) (Leitman,




                                               3
Case 2:10-cr-20705-RHC-MKM ECF No. 868, PageID.7496 Filed 02/12/21 Page 4 of 7




 J.); United States v. Murphy, Case No. 15-20411, 2020 WL 2507619, at *5 (E.D. Mich.

 May 15, 2020) (Cox, J.).

        Defendant does not assert more than a generalized fear of contracting COVID-

 19. Defendant presents no evidence or even allegation that he suffers from any chronic

 condition or vulnerability that will cause him to face an increased risk of contracting a

 severe illness from COVID-19. Rather, he contends that he has not seen his family in

 eleven years, that his grandmother recently died and he has not been able to

 communicate with his family, and that he misses his family, and wants to see them

 before death. (ECF 834, PageID. 6980.) These desires and fears do not constitute any

 “extraordinary” or “compelling” circumstance. Defendant is a 39-year-old man, with no

 stated or proven chronic conditions. He is at low risk of suffering severe complications

 from contraction of COVID-19.

        Moreover, even if Defendant presented extraordinary and compelling

 circumstances, a review of the § 3553(a) sentencing factors demonstrates that early

 release is not warranted. See 18 U.S.C. § 3582(c)(1)(A). Title 18 U.S.C. § 3553(a)

 provides that “[a] court, in determining the particular sentence to be imposed, shall

 consider[:]”

        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant;

        (2) the need for the sentence imposed—

                (A) to reflect the seriousness of the offense, to promote respect for
                the law, and to provide just punishment for the offense;

                (B) to afford adequate deterrence to criminal conduct;

                (C) to protect the public from further crimes of the defendant; and


                                               4
Case 2:10-cr-20705-RHC-MKM ECF No. 868, PageID.7497 Filed 02/12/21 Page 5 of 7




               (D) to provide the defendant with needed educational or vocational
               training, medical care, or other correctional treatment in the most
               effective manner;

        (3) the kinds of sentences available;

        (4) the kinds of sentence and the sentencing range established . . .

        (5) any pertinent policy statement . . .

        (6) the need to avoid unwarranted sentence disparities among defendants
        with similar records who have been found guilty of similar conduct; and

        (7) the need to provide restitution to any victims of the offense.

        “[D]istrict courts have ‘broad discretion to determine what sentence will serve §

 3553(a)’s statutory objectives.” United States v. Kincaid, 805 F. App’x 394, 394 (6th Cir.

 2020) (quoting United States v. Kontrol, 554 F.3d 1089, 1093 (6th Cir. 2009)) (affirming

 a district court’s denial of compassionate release after consideration of § 3553(a)

 sentencing factors); see also United States v. Allen, 819 F. App’x 418, 418 (quotation

 removed) (“In a compassionate release proceeding, as at sentencing, the district court

 is best situated to balance the § 3553(a) factors.”). “[A] defendant's disagreement with

 how the district court balanced the § 3553(a) factors in denying compassionate release

 is not a sufficient ground for reversal.” United States v. Austin, 825 F. App’x 324, 327

 (6th Cir. 2020) (quotations removed).

        Defendant was involved in a complex scheme to obtain money from insurance

 companies. Defendant and his accomplices purchased numerous policies for various

 buildings and then intentionally burned, flooded, vandalized or otherwise damaged them

 in order to collect upon the fraudulent insurance claims. Defendant undertook his

 dangerous activities with little to no regard for the dangerousness of his actions, which

 put the safety and lives of others at risk. The vast scale of his actions, combined with his

                                                5
Case 2:10-cr-20705-RHC-MKM ECF No. 868, PageID.7498 Filed 02/12/21 Page 6 of 7




 illegal entry into the United States, and his deliberate and pervasive obstruction of

 justice before and during trial, resulted in a sentence of 1674 months imprisonment, of

 which only a small fraction has been served. Defendant continues to show no remorse

 or to take any responsibility for his actions. Rather, Defendant persists in claiming he

 was the victim of selective prosecution, religious discrimination, or even personal

 animosity of the government, law enforcement, or this court. Even in his most recent

 filing, Defendant alludes to intentional falsification of evidence and “cover-ups.” (ECF

 No. 866, PageID. 7454.)

        The court has considered all of the relevant sentencing factors, including most

 particularly the extreme nature and circumstances of Defendant’s many offenses and

 the history and characteristics of Defendant, and the need for the imposed sentence to

 reflect the seriousness of Defendant’s offenses, to afford deterrence to similar criminal

 conduct, and to protect the public from further crimes of Defendant. Considering those

 factors, in addition to the rest of the § 3553(a) factors, the court remains convinced in

 the appropriateness of Defendant’s original sentence. Defendant has presented no

 compelling or extraordinary circumstances to justify early release, and even if he had,

 the § 3553(a) factors preclude deviation from his original sentence.

        The extraordinary remedy of compassionate release is not warranted.

 Accordingly,

        IT IS ORDERED that Defendant’s “Motion to for Compassionate Release” (ECF

 No. 834) and “Amended Motion for Compassionate Release” (ECF No. 866) are

 DENIED. Inasmuch as all issues have been resolved, and the court finds no reason to




                                              6
Case 2:10-cr-20705-RHC-MKM ECF No. 868, PageID.7499 Filed 02/12/21 Page 7 of 7




 appoint counsel in any event, IT IS FURTHER ORDERED that Defendant’s “Motion to

 Appoint Counsel” (ECF No. 848) is also DENIED.

                                                               s/Robert H. Cleland              /
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
 Dated: February 12, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, February 12, 2021, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner                   /
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522
 C:\Users\christydral\Documents\10-20705.DARWICH.MotiontoReduceSentence.chd.docx




                                                          7
